MEMORANDUM **
Javier Lavin-Delgado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary good moral character determination. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Lopez-Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir.2006) (no jurisdiction to review discretionary good moral character determinations of agency).
Lavin-Delgado’s due process contention is not colorable, so it does not invoke our jurisdiction. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.